Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application.  The Applicant’s amendments and arguments filed on 10/31/22 have been fully considered. Claims 1 and 3-20 are pending and examined below.  Claims 1, 2, 3-10, 12, 13, and 15-20 are Currently Amended.  Claim 3 is Cancelled. Clams 11 and 14 are Original.

Response to Arguments
2.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn except for:

a)	Claim 19 recites, "wherein the landlord options include collecting rental income from a tenant of the piece of real property for which the at least one generated asset-based digital token is assigned". The Applicant is non-responsive regarding how his amendment overcomes this rejection which is reiterated in the Office Action below.	 

3.	The Claim Rejections under 35 U.S.C. 101 regarding abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant asserts, “Although Applicant disagrees with the Examiner's reasons for rejections, in the interest of moving this application towards allowance, Claim 1 has been amended to recite features of Claim 2 which overcome 101 rejection (seep. 9, lines 19-20 of the Office Action). In view of these amendments, Applicant requests that these rejections be withdrawn at this time". The Examiner has determined these amendments do not overcome the 101 rejection as described in the 101 rejection in the Office Action below.

4.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive. The Applicant has amended the claims rendering the Applicant's arguments moot regarding the art not teaching the amended limitations, and the Examiner has found art that teaches the amended limitations.
DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 and 3-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites, "transferring, via the platform provider system, legal title to a piece of real property from the original seller to an entity associated with the platform provider; and, depositing the plurality of generated asset-based digital tokens to a digital wallet of the original seller”. The PG Pub Specification discloses: in Par [0008], "The purchase can include a transfer of legal title from the original seller to the platform provider and the generation of a plurality of asset-based tokens for the property"; AND, in Par [0056], "As shown at FIG. 2, the method 200 can begin at step 205 wherein the registered user can enter into a contract to sell a subject property with the platform provider (e.g., FREXA or a FREXA affiliate/holding company, for example) or other entity chosen by the platform provider as the buyer"; AND in Par [0057], "Next, the method can proceed to step 215 wherein the subject property can undergo a real estate closing in accordance with the laws and regulations of the local where the subject property is located. The closing can function to transfer the legal ownership of the subject property from the registered user (e.g., seller) to the platform provider. In various embodiments, the platform provider can take title to the subject property, and within that title grant ownership rights all holders of tokens to be assigned to the property by the system".  The Examiner is unable to determine if: i) the platform provider buys the property (i.e., "undergoes a real estate closing") but nonetheless agrees to put the tokens in the Owners wallet, or ii) the Owner gratuitously transfers property title to the platform provider (and loses control of the property) in return for tokens. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the platform provider buys the property (i.e., "the registered user can enter into a contract to sell a subject property with the platform provider (e.g., FREXA or a FREXA affiliate/holding company, for example) or other entity chosen by the platform provider as the buyer").

	Dependent claims 3-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 19 recites, "wherein the landlord options include collecting rental income from a tenant of the piece of real property for which the at least one generated asset-based digital token is assigned".  Par [0072] of the Specification discloses, "Because property tokens are legally tied to property ownership via a recorded deed or other such instrument, token holders become Landlords of the subject properties, and have rights proportional to their individual ownership percentage. To this end, the system 100 includes functionality for providing token owners with options for overseeing the ongoing business aspects of their subject properties. Several nonlimiting examples of such options include, but are not limited to providing token owners with the ability to managing building operations (e.g., building janitorial services, leasing agents, maintenance personnel), vote for building actions (e.g., renovations, allowance or rejection of potential tenants), and collecting rental income if cash flow is in place via lease agreements with property tenants". The Examiner is unable to determine what comprises a buyer interface landlord option that includes "collecting rental income from a tenant" by the token Owners who collectively become the Landlord. Alternatively, "collecting rental income" might be broadly interpreted as "receiving a distribution of net income", but this interpretation is not supported in the Specification. The drawings do not include a figure to clarify this indefiniteness.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner is unable to assume a logical meaning of this limitation, but will provide art as if it refers to receiving a distribution of rental income.		
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a method (i.e., a series of steps or process) for performing and facilitating fractional real estate ownership (Specification, Par [0002]).  The method is accomplished using a system of generic computing components (i.e., one or more processors, a program memory, and a tangible non-transitory computer-readable medium) storing and executing programmed instructions.

Independent Claim 1 recites:
transferring, via the platform provider system, legal title to a piece of real property from the original seller to an entity associated with the platform provider;
generating, via the platform provider system, a plurality of asset-based digital tokens that are assigned to the piece of real property;
depositing the plurality of generated asset-based digital tokens to a digital wallet of the original seller.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Transferring property in return for something of value is a Fundamental Economic Practice
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "communicating between a plurality of user interface devices and a platform provider system over a network, wherein at least one of the plurality of user interface devices is operated by an original seller" to perform the steps of transferring a subject property, generating a plurality of digital tokens, and depositing the plurality of digital tokens to a digital wallet of the original seller.  These additional computing elements are recited at a high level of generality. The claim does not recite what comprises a platform provider system (e.g., a platform provider system comprising at least one server having comprising a processor).

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to transfer a subject property, generate a plurality of digital tokens, and deposit the plurality of digital tokens to a digital wallet of the original seller. amounts to no more than mere instructions to apply the exception using generic computer components.  The digital tokens can be merely electronic representations an interest in an asset akin to digitally owning stock shares, for example. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Dependent claims 6, 12-16, and 20 recite recording token ownership in a blockchain ledger and implementing a token purchase/transfer process. However, the Applicant does not recite a technological improvement to any aspect of blockchain recordation or transfer of interests. The interests in the property are transferred and recorded in a different way from traditional public recordation (e.g., in county records) or traditional private recordation (e.g., in the file cabinet of a general partner), but blockchain recordation of fractional asset transfers was well-understood, routine, and conventional at the time the Application was field (e.g., see the prior art references in the rejection under 35 U.S.C. 103 below) and the Applicant has merely applied that concept to a particular asset class. 

Dependent claims 3, 4, 5, 7-11, and 17-19 do not provide additional elements that amount to significantly more than the judicial exceptions.  These dependent claims recite, recording deeds, assigning beneficial interests (e.g., partnership shares) to tokens, the tokens representing a cash value, uploading/obtaining property information as part of a due diligence process, displaying property information, and providing management interfaces. Each of these dependent claims is well-known in the context of property transactions and existing technologies.  

Therefore, Claims 1 and 3-20  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



7.	Claims 1, 5, 6, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0340607 by inventor Scott William Lynn, et al., filed on April 30, 2019 (hereafter, Lynn), in view of,

	U.S. Patent Application Publication No. 2013/0117156 by inventor Hooman Azmi, et al., filed on November 8, 2012 (hereafter, Azmi), in view of,

	U.S. Patent Application Publication No. 2020/0051067 by inventor Scott Overholser, et al., filed on August 9, 2019 (hereafter, Overholser):


a)	Regarding Claim 1, Lynn teaches:  

	communicating between a plurality of user interface devices and a platform provider system over a network … (Lynn, Par [0042], [0043], Figure 4). The Examiner interprets a "third party system" as disclosed in Lynn embodies a "platform provider system" as claimed.

	transferring, via the platform provider system, legal title to a piece of real property from the original seller to an entity associated with the platform provider (Lynn, Par [0072]). The Examiner interprets "acquisition of a physical asset by a managing entity" as disclosed in Lynn embodies "transferring legal title ... to an entity associated with the platform provider" as claimed.

	generating, via the platform provider system, a plurality of asset-based digital tokens that are assigned to the piece of real property (Lynn, Par [0073]).

	Lynn does not specifically teach: wherein at least one of the plurality of user interface devices is operated by an original seller. However, Azmi teaches: in Par [0002], "The present invention relates to fractional ownership of assets generally, and more particularly, relates to a method and system for facilitating the trading of unique digital representations of a physical asset or a portion thereof. The present invention is applicable to digital assets that are tied to a physical asset, such as artwork, jewelry, real estate, etc."; AND, in Par [0016], "A trading portal 116 is connected to a seller 120 and a buyer 130 over a network 118 (e.g., the Internet) to allow a seller 120 and a buyer 130 to trade a partial ownership of the physical asset 100. It is understood that the trading portal may include a combination of hardware and software components in order to provide user interfaces for buyers and sellers to perform common online trading functions/activities, such as: account setup, authentication, listing and browsing of assets, setting asking and bidding prices, execution of trades, and transfer of funds, etc."

	Lynn teaches the creation of digital wallets for users in Par [0081], "The process 800 may also include block 808, where the system establishes a digital wallet associated with the user based on a private and public key pair generated for the user"; and platform provider holding the created tokens in Par [0073], "At this stage, in element 704, the managing entity maintains ownership of the blockchain tokens 1-20". Lynn does not teach: depositing the plurality of generated asset-based digital tokens to a digital wallet of the original seller. However, Overholser teaches in Par [0042], "An STO may include deploying/issuing or selling a security where the security is represented by a security token 102. Optionally, an STO may include allocating them to one or more wallets, e.g., belonging to the owner 112 or issuer 114. In examples, all deployed security tokens 102 may be initially allocated to a wallet belonging to the owner 112 or issuer 114 before allocation to individual investors 120.".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine communicating between a plurality of user interface devices and a platform provider system over a network, transferring title to a piece of real property from a seller to an entity associated with the platform provider, and generating a plurality of asset-based digital tokens that are assigned to the piece of real property as disclosed in Lynn with one of the user devices being that of the property seller as disclosed in Azmi and depositing the asset-based tokens to a digital wallet of the seller as disclosed in Overholser as an "obvious to try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Adding a connected user device of a selling party to the transaction, and depositing the tokens to the wallet of the seller (vs. the platform provider) were logical selections from limited options.

b)	Regarding Claim 5, Lynn teaches: The method of claim 3, further comprising: executing, an individual deed or assigning a partnership share, via the platform provider representative, to each owner of one of the plurality of generated asset-based digital tokens for the piece of real property (Lynn, Par [0072], [0073], [0074]).  The Examiner notes Azmi teaches this limitation in Par [0018], but Azmi is not applied to the 103 rejection for Claim 5. 

c)	Claim 6 discloses substantially the same subject matter as Claim 1 and is rejected using the same rationale as previously set forth except for recording, via a blockchain ledger, the deposit of the plurality of generated asset-based digital tokens to the original seller. This limitation is taught by primary reference Lynn in Par [0073], "As shown at element 704, the managing entity can generate a plurality of virtual tokens in the form of blockchain tokens (represented as blocks 1-20) that represent an ownership interest in the physical asset of element 702. Using the example at element 704, the managing entity has generated 20 blockchain tokens, so each blockchain token represents a 1/20.sup.th interest in the physical asset".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating tokens and depositing them to the digital wallet of the seller as previously argued for Claim 1 with recording the token allocation to a blockchain ledger as disclosed in Lynn with the motivation that "the emergence of blockchain technology allows for robust and permanent recordation of token transfers" (Lynn, Par [0002]).

d)	Regarding Claim 12 Lynn teaches: The method of claim 1, further comprising: providing, via the platform provider server, options to purchase at least one of the plurality of generated asset-based digital token using a buyer interface device (Lynn, Par [0045], [0083]).

e)	Regarding Claim 13 Lynn teaches: The method of claim 12, further comprising: receiving, via the buyer interface device, an instruction to buy at least one of the plurality of generated asset-based digital token (Lynn, Par [0083]).

f)	Regarding Claim 14 Lynn teaches: The method of claim 13, further comprising: transferring, via the platform provider system, funds from a user account of the buyer interface device (Lynn, Par [0054]).

g)	Regarding Claim 15 Lynn teaches: The method of claim 14, further comprising: transferring, via the platform provider system, the at least one generated digital token from the digital wallet of the original seller, to a digital wallet of the user of the buyer interface device (Lynn, Par [0054]).

h)	Regarding Claim 16 Lynn teaches: The method of claim 15, further comprising: recording, via a blockchain ledger, the transfer of the at least one generated digital token from the original seller to the user (Lynn, Par [0073], [0074]).

i)	Regarding Claim 20 Lynn teaches: The method of claim 16, further comprising: providing, via the buyer interface device, options to sell the at least one generated digital token to another system user (Lynn, Par [0102], [0103]).


8.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Azmi, and Overholser in view of U.S. Patent Application Publication No. 2019/0287195 by inventor Justin Lee, et al., filed on March 13, 2018 (hereafter, Lee):

a)	Regarding Claim 3, Lynn teaches: The method of claim 1, wherein transferring legal title to the piece of real property comprises … (Lynn, Par [0072]). The Examiner interprets "acquisition of a physical asset by a managing entity" as disclosed in Lynn embodies "transferring legal title ... to an entity associated with the platform provider" as claimed. Lynn does not teach: recording a property deed representing the legal title of the entity associated with the platform provider in a county record. However, Lee discloses in Par [0165], "At 1316, secondary approval is received from county recorder office. This step is only required if the entire property is transferred either into equity sharing ownership or out of equity sharing ownership, and it requires the county recorder office to confirm that the title is transferred and recorded officially".  At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine transferring a title to an acquired property as disclosed in Lynn with recording the transfer in county records as a combination of prior art elements according to known methods to yield predictable results.

b)	Regarding Claim 4, Lynn teaches: The method of claim 3, further comprising: executing, an individual deed or assigning a partnership share, via the platform provider representative, to each owner of one of the plurality of generated asset-based digital tokens for the piece of real property (Lynn, Par [0074], [0076]).	


Before beginning the remaining rejections under 35 U.S.C. 103, the Examiner asserts the thrust of activities in Claims 3, 4, 7, 8, 9, 10, 11, 17, 18, and 19 is well-known activity among investors who acquire and own real estate property.  For some of the claims due to the nesting of dependency, the Examiner requires four or five reference for the rejections; however, this results from the extensive level of detail claimed by the Applicant for a well-known but complex combination of activities performed by real property investors associated with property due diligence, acquisition, and management.  MPEP 2145.V states, “Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.).

9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Azmi, and Overholser in view of U.S. Patent Application Publication No. 2020/0211134 by inventor Peter Dwight Sahagen, et al., filed on March 20, 2019 (hereafter, Sahagen):

a)	Regarding Claim 7, Lynn teaches displaying asset information in Par [0082]. Lynn does not teach:  The method of claim 1, further comprising: uploading, via the platform provider system, information about the piece of real property onto a platform provider database.

	However, Sahagen discloses: in par [[0059], "According to an embodiment of the present invention, a RE Unit fractionalization module 106 is configured to take in data about a real estate unit, process that data, and generate a set of fractionalized units within the real estate unit. Data provided to a real estate unit fractionalization module may include, but is not limited to, floor plans or other architectural plans or blueprints, lists of amenities (e.g., fixtures, closets, appliances, HVAC systems, plumbing systems) lot size, data related to number of bedrooms, data related to number of bathrooms, data related to room size, data related to common areas, data related to physical location of the real estate unit, data related to the physical location of various rooms, or any combination thereof. The RE unit fractionalization module uses this data to automatically generate optimal fractionalized real estate units (FREU) that can be tokenized and placed onto a networked FREU platform. In this manner, the RE unit fractionalization module provides the ability to onboard new FREUs onto a networked FREU platform"; AND, in Par [0069], "At step 304, the system processes the RE unit fractionalization request into a RE unit dataset. The dataset comprises a parsed version of the request, placing the various data points into appropriate categories for use by the system in generating the FREU. In general, at a minimum, the dataset would identify the real estate unit to be fractionalized. Additional information is preferable, as having as much detail as possible increases the accuracy when preparing an optimal FREU set. In certain embodiments, the system may also be configured to retrieve additional data from third-party sources in order to increase the data in the dataset. For instance, multiple listing service (MLS) data may be used to pull information from a listing related to the real estate unit, and such information can supplement the data contained in the RE unit fractionalization request. One of ordinary skill in the art would appreciate that there are numerous third-party data sources that could be utilized with embodiments of the present invention, and embodiments of the present invention are contemplated for use with any third party data source".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine displaying physical asset information as disclosed in Lynn with uploading it from various sources as disclosed in Sahagen as a combination of prior art elements according to known methods to yield predictable results	.

b)	Regarding Claim 8, Lynn teaches:  The method of claim 7, wherein said information about the piece of real property includes … a property value (Lynn, Par [0084], [0102].  Lynn does not teach the information includes a property name, a property address, a property value, a property description, and a property photograph.

	However, Sahagen discloses a property description, and a property address in Par [0059], "According to an embodiment of the present invention, a RE Unit fractionalization module 106 is configured to take in data about a real estate unit, process that data, and generate a set of fractionalized units within the real estate unit. Data provided to a real estate unit fractionalization module may include, but is not limited to, floor plans or other architectural plans or blueprints, lists of amenities (e.g., fixtures, closets, appliances, HVAC systems, plumbing systems) lot size, data related to number of bedrooms, data related to number of bathrooms, data related to room size, data related to common areas, data related to physical location of the real estate unit, data related to the physical location of various rooms, or any combination thereof. The RE unit fractionalization module uses this data to automatically generate optimal fractionalized real estate units (FREU) that can be tokenized and placed onto a networked FREU platform. In this manner, the RE unit fractionalization module provides the ability to onboard new FREUs onto a networked FREU platform".

	Azmi discloses a property photograph in Par [0016], "An embodiment of the invention is illustrated in FIG. 1. A representation of a physical asset 100 (e.g., a painting, sculpture, arrangement, structure, photograph, audio clip, jewelry, real estate, etc.) is created in digital form using a digitizer 110. The digitizer 110 may be, for example, a digital camera, camcorder, 3D imager, holographic imager, CT (Computerized Tomography) scanner, etc."

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine receiving asset information including a property value as disclosed in Lynn with receiving a property description, and a property address as disclosed in Sahagen and a photograph as disclosed in Azmi as a combination of prior art elements according to known methods to yield predictable results.


10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Azmi, Overholser, and Sahagen in view of Lee:

a)	Regarding Claim 9, Lynn, Azmi, Overholser, and Sahagen do not teach: The method of claim 7, wherein said information about the piece of real property comprises property tenant information that includes a property tenant name, a financial guarantor, and an identification of occupied space by each property tenant. However, Lee discloses in Par [0069], "The method 400 enables buyers and investors to co-own the same property, and perform property search, due diligence, offering, commitment, ordering appraisal, and complete the entire escrow process".  The Examiner interprets "due diligence" as disclosed in Lee embodies "a property tenant name, a financial guarantor, and an identification of occupied space by each property tenant" as claimed. Gathering all available property information for an investment property as part of the due diligence process was well-known to persons having ordinary skill in the art long before the application was filed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing information about a property as previously disclosed in Lynn, Sahagen, and Azmi to include due diligence information as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 
 
b)	Regarding Claim 10, Lynn, Azmi, Overholser, and Sahagen do not teach:  The method of claim 7, wherein said information about the piece of real property comprises due diligence documents that include a property survey, a property appraisal, and a property condition report. However, Lee discloses in Par [0069], "The method 400 enables buyers and investors to co-own the same property, and perform property search, due diligence, offering, commitment, ordering appraisal, and complete the entire escrow process".  The Examiner interprets "due diligence" as disclosed in Lee embodies a "property condition report" and "survey" as claimed."

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing information about a property including an appraisal as disclosed in Sahagen to include due diligence documents as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

c)	Regarding Claim 11, Lyn teaches displaying asset information in Par [0082], "Displaying physical assets may comprise displaying icons, images, text, or any other selectable indicia of the physical assets. In some embodiments, the displayed physical assets may be representations of portions of an overall physical asset" and Sahagen teaches placing the property offerings on the mobile platform in Par [0074], "At step 314, the system places the tokens and offerings onto the networked FREU platform, and these FREUs may be transacted upon in accordance with the rules and terms of the networked FREU platform".  Lynn, Azmi, Overholser, and Sahagen do not specifically teach: The method of claim 7, further comprising: displaying the uploaded information to the plurality of user interface devices. 

	However, Lee teaches in Par [0167], "Snapshot 1400 shows property listing information displayed on the portal"; AND, in Par [0169], "Snapshot 1600 shows the portal as seen by the investor using browse and invest tab. ‘Invest’ is the first step of the digital real estate purchase process".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine making the token offerings and property information available on the mobile platform as disclosed in Lynn and Sahagen with displaying the uploaded information to the plurality of user interface devices as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

11.	Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Azmi, and Overholser in view of U.S. Patent Application Publication No. 2020/0273122 by inventor Peter Dwight Sahagen, et al., filed on February 22, 2019 (hereafter, Sahagen2):

a)	Regarding Claims 17 and 18, Lynn, Azmi, and Overholser do not teach: The method of claim 16, further comprising: providing, via the buyer interface device, landlord options for managing the piece of real property for which the at least one generated digital token is assigned; The method of claim 17, wherein the landlord options include voting for building actions.

	However, Sahagen2 discloses in Par [0001], "Preferred embodiments of the present invention are directed to providing self-effecting social contracts for the management and maintenance of arrangements between individuals sharing a single real estate unit"; AND, in Par [0012], "5. Voting. The co-owners must retain the right to approve the hiring of any manager, the sale or other disposition of the Property, any leases of a portion or all of the Property, or the creation or modification of a blanket lien. Any sale, lease, or re-lease of a portion or all of the Property, any negotiation or renegotiation of indebtedness secured by a blanket lien, the hiring of any manager, or the negotiation of any management contract (or any extension or renewal of such contract) must be by unanimous approval of the co-owners. For all other actions on behalf of the co-ownership, the co-owners may agree to be bound by the vote of those holding more than 50 percent of the undivided interests in the Property"; AND, in Par [0014], "According to an embodiment of the present invention, the method further comprises the steps of: identifying one or more secondary users associated with said social contract; transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said trigger event; receiving one or more responses from said one or more secondary users; and generating said social equity action, based at least in part on said one or more responses from said one or more users"; AND, in Par [0034], "The system in the preferred embodiment supports partial or fractional ownership of real estate units where membership in the underlying real estate unit is subject to terms of a social contract/social agreement amongst its members, referred to herein as a Housing Club Constitution. The Housing Club Constitution, and other associated house rules, obligations and social incentivization programs form the social frameworking aspect that allows, at least in part, for the social management provided by the system. Via the system, these private housing club(s) allow members to create a set of by-laws for fractionally owned real estate units which allows for members to be in control over whom they wish to associate with in their real estate units and how rules are administered for living in such shared real estate unit. This may be ownership via title or deed, or 'beneficial ownership' as detailed below". 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine buying a fractional interest in a property as disclosed in Lynn with  an interface for managing it including voting as disclosed in Sahagen2 as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Making management decisions based on and ownership interest voting (e.g., by condominium Owners) is a well-known activity of jointly-owned property Owners.

12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn, Azmi, Overholser, and Sahagen 2 in view of Lee:

a)	Regarding Claim 19, Sahagen 2 discloses voting for management decisions as previously described for Claims 17 and 18.  Lynn, Azmi, Overholser, and Sahagen2 do not teach: The method of claim 17, wherein the landlord options include collecting rental income from a tenant of the piece of real property for which the at least one generated digital token is assigned.

	However, Lee discloses: in Par [0109],  "The method 800 includes paying property expenses and paying net income to investors monthly, based on fractional ownership percentage, and requiring no manual intervention. The method 800 automatically sends all expenses related to the property (HOA due, homeowner insurance, appliance warranty, property tax) without any investor needing to perform any manual payment or worrying about cash flow. This assists investors, who own actual real estate, with automating the expenses and rental income payment, without the use of professional property manager"; AND, in Par [0150], "At step 1120, existing payouts/investment records for investors are updated, in order to record the correct income and expenses from fractional ownership. At step 1122, future expenses and payouts are updated for investors".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine buying a fractional interest in a property as disclosed in Lynn with an interface for managing it including voting as disclosed in Sahagen2 wherein one of the options includes collecting a rental income distribution as disclosed in Lee as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Making a management decision to collect rental income distributions is a well-known activity of jointly-owned property Owners.
Additional Prior Art Considered
13.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Application Publication No. 2020/0042989 filed on July 26, 2019 by inventor Ramesh Ramadoss teaches:  Systems and methods are disclosed to tokenize an asset by: documenting a value for the asset by a promoter of the asset, generating a plurality of cryptocurrency coins/tokens corresponding to the value of the asset; embedding in the cryptocurrency coins/tokens a smart contract one or more investment terms including asset description, payment and timing; obtaining subscriptions and payments for the asset from a crowd; holding subscription payments from the crowd in escrow until a predefined condition is met; and releasing the coins/tokens to the promoter and recording ownership interest from the crowd (Abstract).

b)	U.S. Patent Application Publication No. 2020/0051166 filed on November 16, 2018 by inventor Myoung Gene Loh teaches: The present disclosure relates to an assets trading system among parties through tokenization of assets including an asset evaluation server for evaluating a value of an asset and computing an evaluated amount of the asset; an asset liquidization server for issuing a token corresponding to the computed evaluated amount, and managing rights and dividends regarding the issued token; a token trading bulletin board providing a token trading bulletin board where a seller intending to sell the issued token and a purchaser intending to purchase the issued token can directly trade with each other; an escrow server for mediating sales of the token between the potential seller and the potential purchaser; and a blockchain possessed server having a blockchain for certifying trading of the token and where trading information regarding the certified trade is recorded. (Abstract).


c)	U.S. Patent Application Publication No. 2017/0116671 filed on October 28, 2015 by inventor Vince Clark teaches "transferring a subject property from the original seller to a platform provider representative; generating, via the platform provider system, a plurality of digital tokens that are assigned to the subject property; depositing the plurality of generated digital tokens to a digital wallet of the original seller" in: Par [0022], "Turning now to the drawings, exemplary FIG. 1 depicts a process flow diagram 100 for a method of leveraging certain business entities as real estate investment trusts (REITs), or specific subcategories of REITs such as umbrella partnership real estate investment trusts (UPREITs). First, as illustrated in FIG. 1, a stadium, or other such property, may be placed into an operating partnership 105. This may be either an existing operating partnership or a newly-created operating partnership, as desired. According to an exemplary embodiment, an operating partnership may be a form of limited partnership that includes a number of operating partnership units (“OP units”) that may be convertible to common shares. These OP units may be interchangeable with assets of the REIT, such as real estate; a property owner may contribute an owned property to the REIT in exchange for a certain number of OP units"; AND, Par [0023], "The owner of the stadium or other property that was placed into the operating partnership 105 may then receive a number of OP units 110 corresponding to their property contribution. The property owner may be able to exchange some or all of these OP units for shares 115, as desired"; AND, Par [0024], "These shares may then be sold to the public in an initial public offering 120".  This reference is analogous art for the claimed process except for recording transfers of fractional interests as digital tokens in a blockchain/distributed ledger.

d)	"Blockchain Based Real Estate Market: One Method for Applying Blockchain Technology in Commercial Real Estate Market" by Sobhan Latifi, et. al., IEEE International Conference on Blockchain, May 14-17, 2019, 978-1-7281-4693-5/19/$31.00 ©2019 IEEE, DOI 10.1109/Blockchain.2019.00002, pp 528 to 535. (Year: 2019). The Examiner was unable to attach this file due to an unknown PTO system error.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The Examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, ABHISHEK VAYAS can be reached at 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693